EXHIBIT 16.2 Russell E. Anderson, CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA February 22, 2013 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Okana Ventures, Inc. We have read the statements that we understand Okana Ventures, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, Anderson Bradshaw PLLC Certified Public Accountants 5296 S. Commerce Dr Suite 300 Salt Lake City, Utah USA (T) 801.281.4700 (F) 801.281.4701 Suite A, 5/F Max Share Center 373 Kings Road North Point Hong Kong (T) 852.21.555.333 (F) 852.21.165.222 abcpas.net
